             Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 1 of 8




           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

ERIN SMITH                                         *
c/o Goodwin Weber PLLC
267 Kentlands Blvd #250
Gaithersburg, MD 208781                            *

&                                                  *

ERIN SMITH, PERSONAL                *
REPRESENTATIVE OF THE ESTATE OF JEFFREY SMITH
c/o Goodwin Weber PLLC
267 Kentlands Blvd #250
Gaithersburg, MD 20878
     Plaintiff                      *

v.                                                 * Case No. 1:21-CV-2170
DR. DAVID KAUFMAN                                  *
411 East Capitol St., SE
Washington, DC 20003                               *

&                                                  *

TAYLOR F. TARANTO                                  *
1311 N Beech Ave, Pasco, WA, 99301
                                                   *
       Defendant(s)
                             FIRST AMENDED COMPLAINT

       COME NOW the Plaintiffs, Erin Smith (individually, as surviving spouse of Jeffrey Smith);

and Erin Smith, Personal Representative of the Estate of Jeffrey Smith; by and through GOODWIN

WEBER PLLC, and undersigned counsel David P. Weber, CFE, and Brian Mahany, and file this

Complaint against David Kaufman and Taylor Taranto. As grounds therefore, Plaintiffs state as

follows:

       1.      Plaintiff Erin Smith is a resident of the Commonwealth of Virginia residing in



1
 Plaintiff is the widow of a Washington, DC Police Officer who died as a proximate cause of the
Capitol Insurrection. Her address is not provided for her personal safety.

                                               1
                Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 2 of 8




Fairfax County.

           2.    Plaintiff Erin Smith was appointed as the Personal Representative of Jeffrey Smith

in the Circuit Court of Fairfax County (Case Number 2021-0000214).

           3.    Defendant Dr. David Kaufman is a resident of the District of Columbia.

           4.    Defendant Taylor F. Taranto is a veteran of the U.S. Navy. He is a resident of the

State of Washington.

           5.    Jurisdiction is founded on 28 USC §1332, as there is complete diversity between all

parties.

           6.    Venue is proper in this Court as this lawsuit pertains to a cause of action that arose in

Washington, DC.

           7.    On or about January 6, 2021, Jeffrey L. Smith was employed as a Police Officer by

the Metropolitan Police Department. Due to the circumstances surrounding the planned Trump

election event, MPD assigned Officer Smith to the Civil Disturbance Unit.           Specifically, Officer

Smith was part of the larger contingent of MPD and other federal law enforcement that was tasked

with responding to the Capitol Insurrection.

           8.    On January 6, 2021 at around 5:00 pm., Officer Smith was working in the United

States Capitol building. Officer Smith together with fellow MPD officers re-took the Capitol from

the insurrectionists, pushing the insurrectionists out of the US Capitol.

           9.    At that time and place, Kaufman was part of the insurrectionist mob inside the US

Capitol and was being escorted out of the building by MPD officers. Co-Defendant Taranto handed

a cane or crowbar (or similar object) to Kaufman. Kaufman, in turn, violently swung the cane and

struck Officer Smith in the face/head. Officer Smith was in a particularly vulnerable situation

because his face shield was up (leaving his face and eyes exposed). It appears that Kaufman and

                                                    2
             Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 3 of 8




Taranto specifically and maliciously targeted Officer Smith because his visor was in the upright

position, making him more vulnerable to this brutal and vicious attack.

       10. Open-source intelligence materials found at https://seditionhunters.org/insider-1107/

appear to depict Defendant Taranto throughout the Capitol Insurrection engaged in other unlawful

acts. In addition, and upon information and belief, said website appears to show Defendant Taranto

with the weapon used to assault Officer Smith. Upon information and belief, the weapon appears to

be the Ka-Bar TDI “self-defense” cane. This weapon can be seen at the website

https://www.kabar.com/products/product.jsp?item=9406#designerSection.

       11.     Open-source intelligence materials found on the internet depict the attack of Officer

Smith, as well as Defendants Kaufman and Taranto.

       12.     Defendant Kaufman was wearing a padded motorcycle jacket of maroon and white

color. He is depicted in the U.S. Capitol attacking Officer Smith. Defendant Kaufman is depicted

in an internet interview wearing the same jacket at a different time. These screen grabs of photos

are attached hereto as Exhibit A.

       13.     Defendant Taranto was wearing a specific article of clothing, a Make Space Great

Again Hat. He is depicted in the U.S. Capitol attacking Officer Smith. Screen grab photos of

Defendant Taranto are attached as Exhibit B.

       14.     The entire attack of Officer Smith by Defendants is depicted on YouTube, and can

be viewed at the following link: https://www.youtube.com/watch?v=dgug72TZMDs

       15.     At all times relevant hereto, Erin Smith was married to Jeffrey Smith.

       16.     Officer Smith died on January 15, 2021. The cause of death was severe depression

and brain injury proximately caused by the concussion Officer Smith received from the assault of

January 6, 2021 by Kaufman and Taranto. An estate has been opened in the Circuit Court for

                                                  3
              Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 4 of 8




Fairfax County, FI-2021-0000214.

       17.       At the time of her death, Erin Smith was dependent on Officer Smith for support.

       18.       Erin Smith, as the surviving widow, is the primary beneficiary of the Estate of

Jeffrey Smith.

       19.       That Officer Smith would have been able to maintain a civil cause of action against

Kaufman and recover damages had he lived.

       20.       The actions of the Defendants in carrying out the assault were intentional wanton,

malicious, depraved, and were made with a black heart.

                                              COUNT I

                                      ASSAULT & BATTERY

       21.       All facts and allegations contained hereinabove are incorporated herein by reference.

       22.       The physical contact initiated by Kaufman constituted an intentional and unlawful,

harmful or offensive, touching or use of deadly force upon the physical person of Officer Smith.

       23.       As a result of this intentional and unlawful battery, Officer Smith sustained physical

pain, injury and illness. Specifically, Officer Smith suffered severe and permanent injuries to his

head (concussion), and neck; he suffered great pain and mental anguish and mental distress; and he

was otherwise damaged.

       24.       As a direct result of the unlawful assault and battery, Officer Smith came under the

care of medical doctors; he lost time from his normal duties, employment and activities, all to his

financial detriment.

       25.       As a direct result of the unlawful assault by the Defendants, Officer Smith died on

January 15, 2021.

       26.       In accordance with DC Code §12-101, et. seq, Erin Smith (as personal representative

                                                   4
                Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 5 of 8




of Officer Smith’s estate) is entitled to bring this action.

          WHEREFORE, plaintiff Erin Smith, Personal Representative of the Estate of Jeffrey Smith,

brings this action and demands judgment against Defendants David Kaufman and Taylor Taranto in

the sum of Two Million ($2,000,000.00) Dollars, plus punitive damages in the amount of Five

Million ($5,000,000.00) Dollars, plus costs and interest.

                                               COUNT II

                                        WRONGFUL DEATH

          27.    That all facts and allegations contained hereinabove without being fully repeated

herein.

          28.    This claim is being brought by Erin Smith as the surviving widow of Jeffrey Smith.

          29.    As a direct and proximate result of the intentional assault by Defendants that, in turn,

caused Officer Smith’s death, Erin Smith sustained pecuniary loss, mental anguish, emotional pain

and suffering, loss of society, loss of companionship, loss of comfort of protection, loss of marital

care, loss of filial care, loss of attention, loss of advice, loss of counsel, loss of training, loss of

guidance and loss of consortium.

          30.   Pursuant to the Declaration of Jonathan Arden, MD, the former Chief Medical

Examiner of the District of Columbia, attached hereto as Exhibit C, the direct and proximate cause

of Officer Smith’s death is post-concussive syndrome. The effects of post-concussive syndrome, in

turn, includes health maladies such as severe depression and suicide. In other words, but for the

concussion of Officer Smith at the hands of these Defendants, Officer Smith would be alive today.

He was killed in the line of duty by the Defendants.

          31.    This Complaint is timely filed within two (2) years after the death of Jeffrey Smith.

          32.    In accordance with DC Code §16-2701, et. seq, Erin Smith (as personal

                                                     5
                Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 6 of 8




representative of Officer Smith’s estate) is entitled to bring this action.

          WHEREFORE, plaintiff Erin Smith, surviving widow of Jeffrey Smith, brings this action

and demands judgment against Defendants in the amount of Two Million ($2,000,000.00) Dollars

in compensatory damages, plus punitive damages in the amount of Five Million ($5,000,000.00)

Dollars, plus costs and interest.

                                              COUNT III

                                     AIDING AND ABETTING

          33.    That all facts and allegations contained hereinabove without being fully repeated

herein.

          34.    Defendant Taylor Taranto was part of the insurrectionist mob inside the US Capitol

and was being escorted out of the building by MPD officers.

          35.    Defendant Taranto handed a cane, crowbar (or similar object) to Defendant

Kaufman. Kaufman, in turn, violently swung the cane and struck Officer Smith in the face/head.

Officer Smith was in a particularly vulnerable situation because his face shield was up (leaving his

face and eyes exposed).

          36.    Defendant Taranto possessed actual knowledge of the wrongful intentions of

Kaufman. Indeed, there could be no other reason to supply Kaufman with a weapon other than to

use it as a cudgel against MPD Officers, like Officer Smith, as the police officers were escorting the

mob out of the Capitol building.

          37.    Defendant Taranto directly aided, abetted and encouraged Kaufman’s wrongful and

tortious conduct, and knowingly supplied substantial assistance, aid and encouragement in the

commission of such conduct.

          38.    As a result of this intentional and unlawful battery, Officer Smith sustained physical

                                                    6
              Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 7 of 8




pain, injury and illness. Specifically, Officer Smith suffered severe and permanent injuries to his

head (concussion), and neck; he suffered great pain and mental anguish and mental distress; and he

was otherwise damaged. Pursuant to the Declaration of Jonathan Arden, MD, the former Chief

Medical Examiner of the District of Columbia, attached hereto as Exhibit C, the direct and

proximate cause of Officer Smith’s death is post-concussive syndrome. The effects of post-

concussive syndrome, in turn, includes health maladies such as severe depression and suicide. In

other words, but for the concussion of Officer Smith at the hands of the Defendants, Officer Smith

would be alive today. He was killed in the line of duty by these Defendants.

        39.     As a direct result of the unlawful assault and battery, Officer Smith came under the

care of medical doctors; he lost time from his normal duties, employment and activities, all to his

financial detriment.

        40.     As a direct result of the unlawful assault, Officer Smith died on January 15, 2021.

        41.     As a direct and proximate result of the intentional assault which was aided by

Defendant Taranto and which, in turn, caused Officer Smith’s death, Erin Smith sustained pecuniary

loss, mental anguish, emotional pain and suffering, loss of society, loss of companionship, loss of

comfort of protection, loss of marital care, loss of filial care, loss of attention, loss of advice, loss of

counsel, loss of training, loss of guidance and loss of consortium.

        WHEREFORE, plaintiff Erin Smith, both individually as surviving widow of Jeffrey Smith,

and as Personal Representative, brings this action against Defendants and demands judgment in the

amount of Two Million ($2,000,000.00) Dollars in compensatory damages, plus punitive damages

in the amount of Five Million ($5,000,000.00) Dollars, plus costs and interest.




                                                     7
     Case 1:21-cv-02170 Document 2 Filed 08/14/21 Page 8 of 8




                              ___/s/ David P. Weber
                              DAVID P. WEBER, CFE, #468260
                              Brian Mahany, Of Counsel, pro hac vice to be filed
                              Counsel for Plaintiff
                              GOODWIN WEBER PLLC
                              267 Kentlands Blvd, Suite 250
                              Gaithersburg, MD 20878
                              (301) 850-7600
                              david.weber@goodwinweberlaw.com


                              DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial on all issues raised herein.


                                      __/s/_David P.Weber____
                                      DAVID P. WEBER




                                         8
